Hager, J.
decided that the - injunction should be made perpetual, and judgment be accordingly entered upon an examination of the record below, where nothing appeared to show that the Justice of the Court was prevented from hearing and determining the cause, either from sickness, necessary absence, or other disability, or that Justice Castree, of the 4th township, had either jurisdiction of the action, or authority to act in the 1st township, under the section of-the Practice Act applicable to such cases. Jurisdiction and authority to act cannot be inferred ; it must appear by the record, or otherwise ; and in the absence of all proof, the imperative provision of another statute, (Comp. Laws, p. 754, §94,) that a Justice can hold a Court only in his oto township, must prevail.